DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-7 filed 6/17/20. Claims 1-7 are pending and claim 1 is the independent claim.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6. Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (US 6,144,876) in view of Ramsey et al. (US 4,889,991; hereafter Ramsey).

Regrading claim 1, Bouton discloses an elongate probe for detecting a source of radiation [handheld radiation detecting probe, 12 in Fig 1], comprising an elongate annular housing having a forward end and a rear end [14, 18 in Fig 1] and in which are disposed: 
one or more preamplifiers located adjacent and rearward of the pair of co-axial radiation detecting elements and in electrical connection therewith [col 9 lines 4-14;
 the elongate probe requiring no side shielding, but being electrically collimated for any source of radiation ranging from 100 KeV to 1 MeV [col 3 line65 to col 4 line 10].

Bouton fails to disclose a pair of co-axial radiation detecting elements separated by a material of low gamma absorption.
Ramsey teaches co-axial radiation detecting elements separated by a material of low gamma absorption [58 in Fig 4, col 9 line 55 to com 10 line 8].
One of ordinary skill would recognize that using Ramsey’s teaching in Bouton’s invention would allow for the detecting elements to be separated and allow control of the field of view.

 probe is calibrated for background radiation [col 11 lines 42 to 60]
Regarding claim 7, Bouton in view of Ramsey disclose the elongate probe of claim 1, and Bouton discloses radiation detecting elements comprise a scintillation element [CdTe crystal, col 8 lines 41-55].

Allowable Subject Matter

7. Prior art fails to disclose or suggest a software algorithm applying the inverse square law to count rate differences between the pair of co-axial radiation detecting elements to limit the field of view of the pair of co-axial radiation detecting elements (as in claim 2)
provide a correction factor for the shielding effect of the forward radiation detecting elements on the rear radiation detecting element (as in claims 3, 4) or the determination of a distribution of the field of view (as in claim 6).
Claims 2,3,4,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884